Citation Nr: 0943734	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  09-15 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a vestibular disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to April 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  

A hearing was held at the RO before the undersigned acting 
Veterans Law Judge in September 2009.  

The Board notes that the issue which was certified for 
appellate review was entitlement to service connection for 
Meniere's disease.  At the hearing, however, the Veteran 
clarified that the current diagnosis for which he seeks 
service connection is a vestibular disorder.  Accordingly, 
the Board has rephrased the issue on appeal to conform with 
the Veteran's contentions.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

A vestibular disorder was not present until many years after 
service, and is not related to any event during service.  


CONCLUSION OF LAW

A vestibular disorder was not incurred in or aggravated by 
service.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letter dated in January 2007.  The RO 
specifically informed the Veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The letter also included information regarding the 
assignment of disability ratings and effective dates in cases 
where service connection is granted.  The record also 
reflects that the originating agency readjudicated the 
Veteran's claim following the provision of the required 
notice and the completion of all indicated development of the 
record.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.  

Moreover, all available evidence pertaining to the Veteran's 
claim has been obtained.  The Veteran was afforded an 
appropriate disability evaluation examination.  The Veteran 
has had a hearing.  The record before the Board contains 
service treatment records.  In addition, the Veteran has not 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
Veteran in the development of the facts pertinent to the 
claim.

For the above reasons, it is not prejudicial to the Veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2008) 
(harmless error).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic neurological disorder is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Under section 3.303(b), an alternative method of establishing 
the second and/or third Caluza element is through a 
demonstration of continuity of symptomatology. See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran testified during the hearing held in September 
2009 that he was exposed to pressure changes in service as a 
result of his duties on a submarine and as a diver, and that 
this caused damage to the vestibular tissue in his ears 
resulting in his current problems with dizziness.   

The Veteran's service personnel records confirm that he was 
assigned to submarines and engaged in diving.  The Veteran's 
service medical records, however, are negative for any 
references to a vestibular disorder.  In January 1969, it was 
noted that he was physically qualified for diving.  In March 
1970, it was noted that he was qualified to continue scuba 
diving.  The report of a medical examination conducted for 
the purpose of separation in April 1971 shows that his ears 
were normal.  It was also stated that there were no defects.  

The earliest post service records pertaining to such a 
disorder are from many years after separation from service.  
In this regard, the earliest records are dated approximately 
22 years after separation in 1993.  Those initial post-
service treatment records do not contain any opinion relating 
the disorder to pressure changes experienced during service.  
On the contrary, they contain histories given by the Veteran 
of the dizziness having onset well over a decade after 
service.  For example, a record dated in October 1993 from 
private physician J. S., M.D., dated in October 1993 notes 
that the Veteran reported a history of having vertigo for 
about 10 years.  Thus, that history placed the date of onset 
approximately 1983.  A record dated in November 1993 from the 
Chesapeake Hearing Centers reflects that the Veteran reported 
several episodes of vertigo per year over the past 10 years.  
Similarly, a record dated in May 1994 from M. J. K., M.D., 
reflects that the Veteran gave a history of having suffered 
from episodic disequilibrium and dizzy episodes which began 
approximately twelve years ago in 1982.  It was noted in the 
record that the Veteran was an extremely adept historian.  A 
private record dated in August 1998 noted that there was a 
history of vertigo since October 1993, and later in the same 
record, it was stated that the alleged onset was 1982.  Thus, 
these early records all uniformly reflect onset of symptoms 
long after separation from service.  

The Board notes that to the extent that the Veteran's 
testimony may be interpreted as reflecting continuity of 
symptomatology since service, the testimony is clearly 
contradicted by the statements he made earlier when seeking 
medical treatment.  The statements made when seeking medial 
treatment are considered to have higher probative value than 
statements made many years later in support of a claim for 
monetary benefits.  For the same reason, the Board finds that 
lay statements presented by fellow servicemen indicating 
onset of dizziness as being in service likewise have less 
probative value.   

The Board has noted that the record includes a memorandum 
from the Veterans Benefits Administration dated in July 2007 
which indicates that Veterans who were divers in service may 
develop a variety of problems including vestibular problems.  
The Board notes, however, that this memorandum provides 
generalized information and cannot be said to contain a 
medical opinion demonstrating that the Veteran's disorder is 
related to service.  See Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  See also Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996).  

The Board has noted that the Veteran has presented several 
medical opinions in support of his claim.  However, there is 
also a VA medical opinion which weighs against the claim.  In 
assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).  The Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

The opinions presented by the Veteran include a letter dated 
in May 2007 from a VA physician.  The physician noted that 
Meniere's syndrome can occur in persons with past acoustic or 
other ear trauma such as one might note due to pressure 
changes, and that ear barotrauma was the most common injury 
in divers.  The physician stated that it is certainly 
possible that this syndrome was directly caused by the 
Veteran's past work as a diver.  The Board notes, however, 
the doctor's statement that the Veteran's current disorder 
was possibly related to service leaves open the possibility 
that the service activities may not have played any role.  
Moreover, the Board notes that the same physician stated that 
as he did not have access to past records relating to the 
evaluation and time of onset of the Meniere's or to past 
documents of ear injuries, he could not say that this is 
definitely the cause.  Therefore, such a statement is 
speculative and does not provide a basis for granting service 
connection.  See Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  

A VA physician rendered an opinion in September 2008, in 
which he noted that the Veteran gave a history of developing 
symptoms of dizziness during his military service which had 
progressed throughout his lifetime.  Therefore, he concluded 
that it was more likely than not that there was a direct 
relationship between his persistent vertigo/Meniere's 
syndrome and his military service.  The Board notes, however, 
that for reasons discussed above, the Board does not accept 
the history of symptoms of dizziness starting in service.  An 
opinion based on an innacurate history has essentially no 
probative value.  See Kightly v. Brown, 6 Vet.App. 200 
(1994).  

Similarly, a VA physician provided a medical opinion in 
August 2009 in which he stated that the Veteran had findings 
that were at least as likely than not consistent with the 
effects of barotraumas in submarines.  The physician further 
stated however, that it was important to note that this 
opinion was not based on a review of the service medical 
records or medical records from other VA medical centers.  
Therefore, the Board finds that this was not a fully informed 
opinion and has little probative value.  

Finally, the Board notes that the Veteran was afforded a VA 
examination in August 2008.  The report reflects that the 
examiner reviewed the claims file, and took a history from 
the Veteran.  The examiner noted that review of medical 
literature revealed no link between scuba diving and 
Meniere's disease.  He further noted that review of service 
medical records revealed that they were absent for any 
complaints or documentation of Meniere's disease.  Also, the 
examiner noted that a military record revealed that the 
Veteran was recertified twice as a scuba diver in January 
1970 and January 1971 without documentation of symptoms.  
Thus, the VA examiner's opinion clearly weighs against the 
claim.  The Board finds that this opinion is based on a full 
understanding of the history and is consistent with the post 
service treatment records showing onset many years after 
service.  

In summary, the preponderance of the evidence shows that a 
vestibular disorder was not present until many years after 
service, and is not related to any event during service.  On 
the contrary, the most convincing evidence shows that the 
onset was relatively recent, and was not due to any incident 
in service.  Accordingly, the Board concludes that a 
vestibular disorder was not incurred in or aggravated by 
service.   

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for a vestibular disorder is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


